Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT
The drawing (one replacement sheet) was received on 6/14/2022.  The drawing is approved.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Page 15, paragraph [103], line 3, insert     --(1108)-- between “digits” and “at”.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Amended claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “receiving, from the first toner refill kit, a first electrical signal that varies with movement of a moveable member in the first toner refill kit” and “obtaining, by a processor based on the first electrical signal from the first toner refill kit, first authentication data corresponding to the first electrical signal”.
Amended claim 14 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “receive, from the first toner refill kit, a first electrical signal that varies with movement of a moveable member in the first toner refill kit” and “obtain, based on the electrical signal from the first toner refill kit, first authentication data corresponding to the first electrical signal”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
June 18, 2022